Title: To George Washington from Jacob Bayley, 16 September 1782
From: Bayley, Jacob
To: Washington, George


                  
                     Sr
                     Newbury 16th Septr 1782
                  
                  agreeable to your Excelencys Directions I  inported about fifty Savages of the St Francois tribe from November 1778 when in from Hunting which was at least half the time to February 1781 Except the Summer Colo. Hazen was here with his Regt the partys Sent here from Head Quarters, to gain Intiligence from Canada I have Supported and also they wintered with me and returned in the Spring the rations only will come to a Considerable Sum, I never had the command of any Publick Provitions but Supplied them out of my own, where I have been assisted by any they now call I have been obliged to move my papers cannot Exhibet an account, if it is consistant I wish Some gentleman at Boston might be appointed to Settle the account as it is very Expensive for me to go to Philadelphia I have nothing left but my farm, but what I have advanced  for the publick, eaven my time as much as though I had been the whole time in the Army since the present war I have not received any thing for my time (and I think it well Spent if I have done any good) but little for my advancements, I should take it as the greatest favor if in your Excellencys power to give me some assistance, by my Son, who bears this your Excelency will Lay the greater obligation on your Humble Servant
                  
                     Jacob Bayley
                  
               